Opinion by
Mr. Chief Justice Mitchell,
The only assignments of error that need be noticed are those relating to the evidence of the experts as to insanity, and these are practically all condensed in the exception to that portion of the charge in which the judge said to the jury: “We will now come to the medical testimony. I will say to you on that score that you are not bound to decide this case according to the views of the doctors one way or the other. The doctors are not the jury. They cannot take the stand and say such and such is the case and then decide the case. Although you have been told that you are bound by the evi*468dence, or as much of it as you believe, when you come to medical testimony or any other expert testimony, that is merely opinion testimony. It may be of value and it may be of no value, just as it appeals to you. One side puts an expert on the stand and he gives his opinion, and the other side puts an expert on the stand and you get the opinion of that doctor. They are both cross-examined, and it is for you to decide in considering all their evidence, whether you will be guided to any degree by their opinions, whether you think they’are worthy of any consideration or whether you think they are not worthy of consideration at all. If you think they are worthy of consideration you will decide how much they are worth and how much you will give to them, judging by the examinations and cross-examinations and the whole probabilities of the testimony as applied to the facts as you find them. If you consider, the testimony cannot do you any particular good, you will dismiss it, but whether you will dismiss it or not, is entirely a matter for you, and what effect you will give to it is also a matter for you.”
The law as laid down in this passage, even taking it as it is, separated from its context is entirely accurate. “ The jury are not bound to decide this case according to the views of the doctors one way or the other.” That is correct. “ It may be of value or it may be of no value, just as it appeals to you .... it is for you to decide whether they áre worthy of any consideration or whether they are not worthy of consideration at all, and if you think they are worthy of consideration you will decide how much they are worth and how much you will give to them.” This is no more than telling the jury that the credibility of the testimony and the weight it is entitled to in reaching a verdict is exclusively for the jury to determine.' That is the settled law of all the cases. Arid even if we seem to see in the phrasing of the charge that the judge did not think the testimony of much weight, that was not error. He might have gone further and told the jury • in explicit terms that he considered it “ very weak : ” Com. v. Van Horn, 188 Pa. 143. So long as the jury were left in the free exercise of their own judgment there was no error. That the jury in this case were so left is beyond question. Even the particular passage excepted to, concluded with the *469words, “ whether you will dismiss it or not is entirely a matter for you, and what effect you will givé it is also a matter for you.”
So far the passage of the charge excepted to has been considered by itself, apart from its context. But that is not the rule. The charge can only be considered fairly as a whole, and the charge in the present case repeatedly and most explicitly told the jury that the weight and effect of the testimony on every branch of the case was for them to decide on their own judgment.
The killing was admitted, and even the premeditation, the deliberate preparation for the murder, was not denied. The only possible point of doubt in the case arose from the apparent absence of any sane motive for the act. This was altogether a question for the jury, and if they took a severe view it was not from any error of the judge.
Judgment affirmed, and record remitted to the court of oyer and terminer for the purpose of execution.